t c summary opinion united_states tax_court richard william corduan petitioner v commissioner of internal revenue respondent docket no 9939-02s filed date richard william corduan pro_se kathleen c schlenzig for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner agrees that he is not entitled to a dependency_exemption deduction for his father the issues remaining for decision are whether petitioner is entitled to a a dependency_exemption deduction for his mother b head_of_household filing_status and c business_expense deductions claimed on schedule c profit or loss from business some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in trevor wisconsin background on his form_1040 u s individual_income_tax_return petitioner listed his occupation as factory worker he reported his filing_status as head_of_household and claimed dependency_exemption deductions for both his father and mother he attached to the return a schedule c in the name of daybreak iv fishing llc for the activity of information service for fishing petitioner's mother and father filed a joint federal_income_tax return for his father received total income for of dollar_figure his mother received social_security payments of at least dollar_figure in on date the state of wisconsin filed articles of organization of a limited_liability_company llc daybreak iv fishing llc daybreak the organizers named in the articles are petitioner and his father richard w corduan sr during daybreak maintained a web address at a cost of dollar_figure on date petitioner wrote a letter to the state of wisconsin department of industry labor and human relations ui division declaring there has been no activity by daybreak iv fishing since and no employees or payments of wages has been made since that time we have been through extreme financial problems and any possibility of this venture ever being resurrected are minute on date petitioner wrote to the department of revenue of the state of wisconsin stating there has been no activity by daybreak iv fishing since he further represented in the letter that the business has been nonexistent since the parties agree that daybreak has never filed a federal_income_tax return petitioner reported his daybreak activity on schedule c as producing gross_receipts of zero dollar_figure in labor costs car and truck expenses of dollar_figure legal and professional service expenses of dollar_figure rent or lease expenses for vehicles or equipment of dollar_figure and unnamed other expenses of dollar_figure resulting in a net_loss of dollar_figure discussion because petitioner failed to meet the requirements of sec_7491 the burden_of_proof with respect to factual issues relevant to the deficiency does not shift to respondent as to the accuracy-related_penalty respondent has the burden of production the burden of persuasion remains with petitioner see sec_7491 116_tc_438 dependency_exemption and head_of_household filing_status a dependency_exemption deduction is allowed under sec_151 for a parent of a taxpayer only if among other requirements the taxpayer provides over half of the parent's support for the year see sec_151 and sec_152 a taxpayer is considered a head_of_household with respect to a parent only if among other requirements the taxpayer maintains a household which constitutes the principal_place_of_abode of that parent and the taxpayer is entitled to a dependency_exemption deduction for the parent for that taxable_year see sec_2 although the taxpayer is not required to reside with his parents for purposes of sec_2 he must maintain the household which means that he must pay more than one-half 1the actual sum of the claimed items is dollar_figure the cost of maintaining the household for the taxable_year see sec_2 sec_1_2-2 income_tax regs nothing in the record shows or even estimates an amount which petitioner provided for his mother's support or to maintain the home the court finds that petitioner did not provide over half his mother's support for therefore because petitioner may not claim a dependency_exemption deduction for either of his parents petitioner is not entitled to head_of_household filing_status the court upholds respondent's determinations with respect to both dependency_exemption deductions and filing_status schedule c deductions a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return see sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount the court generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir the court cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 sec_274 imposes stricter requirements and supersedes the cohan doctrine see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property see sec_280f including passenger automobiles computers and peripheral equipment and cellular phones to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses see sec_274 sec_1_274-5t temporary income_tax regs fed reg date an llc with more than one member is treated as a partnership for federal_income_tax purposes unless the llc elects otherwise see sec_301_7701-3 proced admin regs the parties stipulated that daybreak never filed any federal_income_tax returns from this stipulation the court assumes that daybreak filed neither forms u s return of partnership income nor form_8832 entity classification election petitioner merely filed a schedule c and claimed a net_loss from the activity of the llc as though it were a proprietorship petitioner however aside from a few summary schedules presented no evidence to support the claimed loss or the underlying expenses listed on the schedule c furthermore early in petitioner admitted to two agencies of the wisconsin state government that daybreak had not engaged in any business activity since and was nonexistent petitioner has not explained how daybreak could incur trade_or_business_expenses in if it was not engaged in a trade_or_business and was nonexistent the court therefore upholds respondent's disallowance accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of several factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly a substantial_understatement includes an underpayment_of_tax of dollar_figure or more see sec_6662 and d sec_1_6662-3 and sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year see id petitioner failed to keep adequate books_and_records reflecting expenses of his daybreak activity and to properly substantiate other items reported on his return see sec_6662 sec_1_6662-3 income_tax regs there is an understatement_of_tax greater than dollar_figure the court concludes that respondent has produced sufficient evidence to show that the sec_6662 accuracy-related_penalty is appropriate nothing in the record indicates petitioner acted with reasonable_cause and in good_faith the court holds that the record supports respondent's determination that petitioner is liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
